CUNNINGHAM, J.,
dissenting:
We vigorously dissent under the same banner for which we wrote in J.N.R. v. O’Reilly, 264 S.W.3d 587 (Ky.2008). In essence, we hold strongly that only partners to marriage have the standing to question the legitimacy of children born during their marriage. Interlopers cannot use their own adulterous behavior as a license to invade and disrupt the matrimonial circle. The majority here deals with only one child. We speak for the thousands of children yet unborn. For centuries, the institution of marriage has “been the rock in the shadow of which children are born, shaded, protected, and nurtured.” Id. at 599 (Cunningham, J., concurring in result only). Our extended comments in the J.N.R. case will be left to speak for our refusal to stand quietly by as the legal institution of marriage is surrendered to the funeral pyre of modern convenience and unanchored values. We refuse to bow down to the “Gods of the Market-Place.” RudyaRD Kipling, The Gods of the Copybook Headings (1919). Who is right and who is wrong in our debate will be left to the long view of history.
SCOTT, J., joins.